Case 7:21-cv-00292-TTC-RSB Document 7 Filed 06/09/21 Page 1 of 1 Pageid#: 8

                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 MARK ADAM SYME,                                    Civil Action No. 7:21-cv-00292
     Plaintiff,
                                                    MEMORANDUM OPINION
 v.
                                                    By: Thomas T. Cullen
 L. HERNANDEZ,                                      United States District Judge
       Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint under 42 U.S.C. §1983. By

order entered May 12, 2021, the court directed plaintiff to submit, within 20 days from the date

of the order, a statement of assets, an inmate account form, and a certified copy of plaintiff’s

trust-fund account statement for the six-month period immediately preceding the filing of the

complaint, obtained from the appropriate prison official of each prison at which plaintiff is or

was confined during that six-month period. Plaintiff was advised that a failure to comply would

result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTERED this 9th day of June, 2021.



                                               ______/s/ Thomas T. Cullen________________
                                                     United States District Judge
